Citation Nr: 0720141	
Decision Date: 07/05/07    Archive Date: 07/13/07

DOCKET NO.  02-06 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for Non-Hodgkin's 
lymphoma, including as a result of exposure to Agent Orange.

2.  Entitlement to service connection for a prostate 
disorder, including as a result of exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 



INTRODUCTION

The veteran served on active duty from January 1960 to 
January 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Oakland, California, that denied the above claims.  In 
December 2003 and August 2005, the Board remanded the claims 
for additional development. 


FINDINGS OF FACT

1.  The veteran did not have active military service in the 
Republic of Vietnam during the Vietnam era.

2.  The veteran does not have Non-Hodgkin's lymphoma that is 
related to service. 

3.  The veteran does not have prostate cancer; he does not 
have a prostate disorder that is related to service.  


CONCLUSIONS OF LAW

1.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
by service, and may not be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5103, 5103A, 
5107 (West & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2006).  

2.  A prostate disorder was not incurred in or aggravated by 
service, and prostate cancer may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5103, 5103A, 5107 (West & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2006).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The veteran asserts that he has Non-Hodgkin's lymphoma and a 
prostate disorder as a result of his service, to include as 
due to Agent Orange exposure.  He asserts inter alia that he 
passed out on several occasions during service, and that he 
has no family history of Non-Hodgkin's lymphoma.  With regard 
to Agent Orange exposure and the presumptions afforded to 
veterans who served in Vietnam (discussed infra), he argues 
that he served in Vietnam.  Specifically, he argues that 
while his unit (Company K, 3rd Battalion, Ninth Regiment, 3rd 
Marine Division) (K/3/9) was in Okinawa in 1961 or 1962, they 
were sent to Vietnam aboard the U.S.S. Thetis, and that 
during this time the Marines in his unit had their clothes 
sprayed with Agent Orange.  See e.g. veteran's notice of 
disagreement, received in October 2001.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).

As an initial matter, the veteran has asserted that he had 
service in Vietnam, and that certain presumptions of law 
should therefore apply to his claims.  In this regard, the 
law provides a presumption of service connection for certain 
diseases, including Non-Hodgkin's lymphoma and prostate 
cancer, which become manifest after separation from service 
in veterans who served in the Republic of Vietnam during the 
period from January 9, 1962, and ending on May 7, 1975.  38 
U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  Service in the Republic of Vietnam for the purpose 
of the application of the presumption includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  

In this case, the veteran's service records do not note 
service in Vietnam.  The veteran's discharge (DD Form 214) 
indicates that his military occupation specialty was 
rifleman, and that he had one year and 25 days of sea 
service.  The section of the veteran's discharge titled 
"decorations, medals, badges, commendations, citations and 
campaign ribbons awarded or authorized" it states "None."  
His personnel file includes his "record of service" (NAVMC 
113(3)) and "sea and air travel embarkation slips" 
NAVMC188(17) ("embarkation slips"), none of which note 
service in Vietnam.  These records show that the veteran was 
a member of K/3/9 between January and July of 1961.  The 
embarkation slips show that the veteran sailed aboard several 
ships during his service.  In particular, they note that the 
veteran boarded the U.S.S. Thetis on March 24, 1961 at Naha, 
Okinawa, that he departed the next day, and that he arrived 
at Subic Bay, PI (Philippine Islands) on April 7, 1961, and 
that he disembarked on April 8, 1961.  

In a letter in March 2004, the RO sent the veteran's 
personnel file, his discharge, and a history of the 3rd 
Marine Division (apparently printed out from the internet), 
to the Headquarters, United States Marine Corps (HQUSMC), in 
an attempt to verify his claim of service in Vietnam.  In a 
response dated that same month, the HQUSMC stated that none 
of the veteran's records that had been provided showed that 
the veteran was in Vietnam, and that records showed that the 
first Marines to land in Vietnam were members of the 
Battalion Landing Team 3/9 who landed on March 8, 1965.  In a 
letter, dated in November 2005, the HQUSMC noted that unit 
diaries submitted by K/3/9 indicated that this unit embarked 
aboard the U.S.S. Thetis at Naha, Japan, on March 24, 1961 
for a classified location, and that no other information was 
available on the destination.  

A statement from the U.S. Army and Joint Services Records 
Research Center (JSRRC), dated in January 2006, states that a 
ship's history from the U.S.S. Thetis indicates that it 
deployed to the western Pacific in 1961, but that the history 
did not state that the ship served in Vietnam during that 
time period.  

A statement from the National Archives and Records 
Administration (NARA), dated in March 2006, shows that deck 
log entries from the U.S.S. Thetis dated between March 26 - 
28, 1961 did not mention any offloading of troops in Viet 
Nam. 

In summary, the evidence indicates that on March 24, 1961 the 
veteran's unit (K/3/9) embarked aboard the U.S.S. Thetis at 
Naha, Okinawa/Japan, for a classified location.  There is no 
evidence to show that this classified location was Vietnam.  
Given the foregoing, the Board finds that the veteran is not 
shown to have service in the Republic of Vietnam.  Under the 
circumstances, he is not presumed to have been exposed to 
Agent Orange.  See 38 C.F.R. § 3.307(a)(6)(iii).  The Board 
parenthetically notes out that even if the destination of the 
U.S.S. Thetis in March 1961 had been shown to be Vietnam, the 
embarkation slips indicate that he was in Subic Bay as of 
April 7, 1961.  Therefore, this trip would still have been 
about eight months prior to the time frame for presumptive 
service connection specified in 38 C.F.R. § 3.307(a)(6) 
(i.e., between January 9, 1962, and ending on May 7, 1975).  
Furthermore, as there is no evidence to show that the veteran 
was exposed to Agent Orange during service, and as there is 
no competent evidence to show that the veteran has either of 
the claimed conditions due to Agent Orange exposure, this 
aspect of his claims will not be further discussed.  

The veteran's service medical records show that between June 
and July 1962, he was treated for complaints of dizziness and 
"almost fainting."  Another report notes that he had 
fainted in the company office, and that he had fainted 12 
times in the past year.  He reported an 18-month history of 
lightheadedness with onset of tremor and sweating "which 
appears to occur only when pt [patient] has missed a meal or 
before breakfast."  The reports indicate that he was advised 
to carry candy, and that no medication or surgery had been 
recommended.  These reports include notations of syncope,  
"sounds very much like orthostatic hypotension," and 
"vasodepressor syncope."  The veteran's separation 
examination report, dated in January 1964, shows that his 
endocrine system, and his G-U (genitourinary) system, were 
clinically evaluated as normal.   

As for the post-service medical evidence, it consists of non-
VA treatment reports, from Kaiser Permanente, dated between 
1993 and 1999.  This evidence contains multiple notations of 
"chemo" in 1993, as well as a notation of a history of  
"lymphoma," a notation of a 30 pack/year history of 
smoking, and a history of "Non-Hodgkin's lymphoma, 1996."  
In addition, beginning in 1998, the veteran underwent needle 
biopsies and other testing for an elevated PSA (prostate- 
specific antigen).  A December 1998 report notes "pathology 
= all negative for cancer."


A.  Non-Hodgkin's Lymphoma

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show that the veteran was ever 
treated for Non-Hodgkin's lymphoma.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  Non-Hodgkin's Lymphoma was not manifest within one 
year of separation from service.  The first evidence of Non-
Hodgkin's lymphoma is found in the aforementioned 1993 Kaiser 
reports.  Therefore, the earliest medical evidence of the 
claimed condition comes about 29 years after separation from 
active duty service.  This lengthy period without treatment 
is evidence that there has not been a continuity of 
symptomatology, and it weighs against the claim.  See Maxson 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Furthermore, there 
is no competent evidence showing that the veteran has Non-
Hodgkin's lymphoma that is related to his service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.

B.  Prostate Disorder

The Board finds that the claim must be denied.  The veteran's 
service medical records do not show that the veteran ever 
treated for prostate symptoms.  Therefore, a chronic 
condition is not shown during service.  See 38 C.F.R. § 
3.303.  Furthermore, under 38 U.S.C.A. § 1131, an appellant 
must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed.Cir. 
1998).  To the extent that the veteran may have implicitly 
asserted that he has prostate cancer, there is no competent 
medical evidence to show that he has this condition.  To the 
extent that he may have an elevated PSA, this is first shown 
in 1998, many years after service, and in any event there is 
no competent evidence associating this with a diagnosed 
condition, nor has clinical testing revealed a disease 
process.  In summary, the veteran is shown to have an 
elevated PSA, which the Board has determined is not a 
disability.  Gilpin.  Finally, the Board notes that there is 
no competent evidence showing that a prostate disorder, if 
present, is related to his service.  Accordingly, the Board 
finds that the preponderance of the evidence is against the 
claim, and that the claim must be denied.  

C.  Conclusion

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has Non-
Hodgkin's lymphoma and a prostate disorder that should be 
service connected.  His statements are not competent evidence 
of a diagnosis, nor are they competent evidence of a nexus 
between the claimed conditions and the veteran's service.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty or symptomatology over a 
period of time when such symptomatology is within the purview 
of or may be readily recognized by lay persons, lay testimony 
is not competent to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  Accordingly, the veteran's claims for service 
connection for Non-Hodgkin's lymphoma and a prostate disorder 
must be denied.

In reaching these decisions, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claims, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  In this case, in July 2001, and November 2005, 
the RO sent the veteran notice letters (hereinafter "VCAA 
notification letters") that informed him of the type of 
information and evidence necessary to support his claims.  
The RO's November 2005 letter informed the veteran of his and 
VA's respective responsibilities for obtaining information 
and evidence under the VCAA and contained a specific request 
for the veteran to provide additional evidence in support of 
his claims.  He was asked to identify all relevant evidence 
that she desired VA to attempt to obtain.  

Although the November 2005 VCAA letter was mailed to the 
appellant after the initial RO adjudication of his claim in 
September 2001, any defect with respect to the timing of the 
VCAA notice in this case was nonprejudicial.  There is no 
indication that the outcomes of the claims have been 
affected, as all evidence received has been considered by the 
RO.  The veteran has been provided a meaningful opportunity 
to participate effectively in the processing of his claims, 
as he has been afforded the opportunity to submit additional 
argument and evidence, which he has done.  The claims were 
readjudicated in a September 2006 supplemental statement of 
the case.  Furthermore, the veteran's written arguments 
indicate actual knowledge of the right to submit additional 
evidence and of the availability of additional process.  As 
both actual knowledge of the veteran's procedural rights has 
been demonstrated, and he, or those acting on his behalf, 
have had a meaningful opportunity to participate in the 
development of his claims, the Board finds that no prejudice 
to the veteran will result from proceeding with adjudication 
without additional notice or process.  For these reasons, the 
timing of the VCAA notice was not prejudicial.  
Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
No further notice is needed as to any disability rating or 
effective date matters.  The veteran was afforded sufficient 
notice in November 2006, and in any event, as the claims have 
been denied, any questions as to the disability rating or the 
appropriate effective date to be assigned are moot.  
Therefore, VA's duty to notify the appellant has been 
satisfied, and no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained non-VA medical records.  In April 2006, the 
veteran provided a list of drugs that were prescribed by Dr. 
Chiang.  Remand for these records is not warranted, as there 
is no indication as to what conditions these drugs are taken 
for, and no indication that these records are relevant to the 
veteran's claims.  Although the veteran has not been afforded 
examinations, and etiological opinions have not been 
obtained, the Board finds that the evidence, discussed supra, 
warrants the conclusion that a remand for an examination and 
an etiological opinion is not necessary to decide the claims.  
See 38 U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159 (c)(4) 
(2006); Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 
2002).  Specifically, there is no competent evidence of a 
prostate disorder, the evidence does not show that the 
veteran was exposed to herbicides during service, there is no 
evidence of treatment for the claimed conditions during 
service, the first medical evidence of Non-Hodgkin's lymphoma 
is dated in 1993, many years after separation from service, 
and the claims file does not include any competent evidence 
to show that either Non-Hodgkin's lymphoma or a prostate 
disorder is related to the veteran's service.  The Board 
concludes, therefore, that decisions on the merits at this 
time do not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 
be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).


ORDER

Service connection for Non-Hodgkin's lymphoma is denied.  

Service connection for a prostate disorder is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


